The bill of indictment charged the defendant with (1) the manufacture of intoxicating liquors; (2) having intoxicating liquors in his possession; (3) having intoxicating liquors in his possession for the purpose of sale. The jury rendered a verdict of guilty "in manner and form as charged in the bill of indictment."
The defendant, George Dalton, was a witness in his own behalf. On cross-examination the following question was asked him: "Q. There is a warrant out for you now from the Federal Court against you?" The defendant objected; the objection was overruled and the defendant excepted and assigned error. The defendant answered "Yes, I guess there is." This is the sole assignment of error in the record.
This matter was thoroughly discussed in S. v. Maslin, 195 N.C. at p. 540. In that case, on cross-examination, for the purpose of impeachment, the defendant was asked whether he was then under indictment for abstracting and embezzling funds belonging to the Merchants Bank and Trust Company, for the embezzlement of trust funds deposited in the same bank by the Snipes estate, and for receiving into the bank certain *Page 126 
moneys for deposit when he knew the bank was insolvent. His objection to each question was overruled and to each, reserving his exceptions, he gave an affirmative answer. In that case it was held that the questions were competent.
In the case of S. v. Wiggins, 171 N.C. 813, the question asked, "If he had not been accused of stealing a certain person's hogs," was properly excluded. Note the question was not whether he had been convicted.
A warrant is issued from a court and has to be sworn to. We think the evidence competent. S. v. Jeffreys, 192 N.C. 318.
No error.